Exhibit 10.1

 

LOGO [g585577ex10_1pg001.jpg]

CHANGE IN CONTROL SEVERANCE PAY PLAN

Monotype Imaging Holdings Inc. (the “Company”) sets forth herein the terms of
its Change in Control Severance Pay Plan (the “Plan”) as follows:

 

SECTION 1. PURPOSE.

The Board of Directors of the Company (the “Board”) believes that it is in the
best interests of the Company to encourage the continued dedication to the
Company of certain of the Company’s and its Subsidiaries’ employees in the face
of potentially distracting circumstances arising from the possibility of a
change in control of the Company, and the Board has established the Plan for
this purpose.

 

SECTION 2. DEFINITIONS.

(a) “Accrued Obligations” means, with respect to an Eligible Employee, the sum
of (i) the Eligible Employee’s Annual Base Salary through the Date of
Termination to the extent earned and not theretofore paid, (ii) any accrued
vacation pay to the extent earned and payable in connection with the termination
of employment pursuant to the Company’s policy and (iii) to the extent not
already paid, any bonus earned for the year immediately preceding the year in
which such Eligible Employee’s Date of Termination occurs (the “Preceding Bonus
Year”). For purposes of subsection (iii), the Eligible Employee’s target annual
bonus for the Preceding Bonus Year (assuming full attainment of (x) companywide
milestones at 100% achievement of target levels and (y) individual performance
objectives) shall be deemed to be earned, unless the Eligible Employee is
terminated for “Cause” or the Eligible Employee voluntarily terminates his or
her employment with the Company without “Good Reason”.

(b) “Annual Base Salary” means, with respect to an Eligible Employee, the
greater of (i) the annual base salary payable to the Eligible Employee by the
Company and its Subsidiaries as of the Date of Termination, or (ii) the annual
base salary payable to the Eligible Employee by the Company and its Subsidiaries
as of the Change in Control Date.

(c) “Bonus Amount” means an Eligible Employee’s target annual bonus for the
fiscal year in which the Change in Control occurs or in which the Eligible
Employee’s Date of Termination occurs, whichever is greater, in either case
assuming full attainment of companywide milestones at target levels; provided
that, if a target annual bonus has not been established for the applicable
fiscal year, then the annual bonus earned by the Eligible Employee for the
preceding fiscal year shall be substituted in lieu thereof.



--------------------------------------------------------------------------------

(d) “Cause” means and shall be limited to: the termination of an Eligible
Employee’s employment with the Company or any Subsidiary as a result of (i) the
commission of any act by such an Eligible Employee constituting financial
dishonesty against the Company or any Subsidiary (which act would be chargeable
as a crime under applicable law); (ii) such an Eligible Employee’s engaging in
any other act of dishonesty, fraud, intentional misrepresentation, moral
turpitude, illegality or harassment which, as determined in good faith by the
Board, would: (A) materially adversely affect the business or the reputation of
the Company or any Subsidiary with their respective current or prospective
customers, suppliers, lenders and/or other third parties with whom the Company
or any Subsidiary does or might do business; or (B) expose the Company or any
Subsidiary to a risk of civil or criminal legal damages, liabilities or
penalties; (iii) the repeated failure by such an Eligible Employee to follow the
directives of the Company’s chief executive officer or Board or (iv) any
material misconduct, violation of the Company’s or any Subsidiary’s policies, or
willful and deliberate non-performance of duty by the an Eligible Employee in
connection with the business affairs of the Company or any Subsidiary.

(e) “Change in Control” means (i) the sale of all or substantially all of the
assets of the Company on a consolidated basis to an unrelated person or entity,
(ii) a merger, reorganization or consolidation pursuant to which the outstanding
shares of the Company’s capital stock are converted into or exchanged for
securities of the successor entity and the holders of the Company’s outstanding
voting power immediately prior to such transaction do not own a majority of the
outstanding voting power of the successor entity (or ultimate parent)
immediately upon completion of such transaction, (iii) the sale of all of the
Company’s outstanding capital stock to an unrelated person or entity, or
(iv) any other transaction in which, the owners of the Company’s outstanding
voting power prior to such transaction do not own at least a majority of the
outstanding voting power of the successor entity (or ultimate parent)
immediately upon completion of the transaction.

(f) “Change in Control Date” means, with respect to a Change in Control, the
date of consummation of the Change in Control relating to such Change in
Control.

(g) “Change in Control Period” means the period commencing upon the Change in
Control Date and ending one year thereafter.

(h) “Code” means the Internal Revenue Code of 1986 as amended from time to time,
and any regulations promulgated thereunder.

(i) “Company” means Monotype Imaging Holdings Inc., a Delaware corporation, or,
from and after a Change in Control of the Company, the successor to the Company
in any such Change in Control.

(j) “Date of Termination” means, with respect to an Eligible Employee, the
effective date of termination of the Eligible Employee’s employment with the
Company and all of its Subsidiaries.

(k) “Disability” means that the Company has determined that the Eligible
Employee is disabled within the meaning of Section 22(e)(3) of the Code.

 

2



--------------------------------------------------------------------------------

(l) “Eligible Employee” means an United States employee of the Company or any of
its Subsidiaries who has been designated by the Company’s Management Development
and Compensation Committee as a participant under this Plan as of the time of a
Change in Control and who is listed on Schedule A hereto (by title).

(m) “Good Reason” means, with respect to an Eligible Employee, during the Change
in Control Period: (i) a substantial adverse change in the nature or scope of
the Eligible Employee’s responsibilities, authorities, powers, functions or
duties; (ii) a reduction in the Eligible Employee’s annual base salary except
for across-the-board salary reductions based on the Company’s financial
performance similarly affecting all or substantially all management employees of
the Company; or (iii) the relocation of the offices at which the Eligible
Employee is principally employed to a location more than 75 miles from such
offices; provided that in each case the Eligible Employee complies with the
“Good Reason Process.”

(n) “Good Reason Process” means that (i) the Eligible Employee reasonably
determines in good faith that a “Good Reason” condition has occurred; (ii) the
Eligible Employee notifies the Company in writing of the occurrence of the Good
Reason condition within 60 days of the occurrence of such condition; (iii) the
Eligible Employee cooperates in good faith with the Company’s efforts, for a
period of not less than 30 days following such notice (the “Cure Period”), to
remedy such condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) the Eligible Employee terminates his or
her employment within 60 days after the end of the Cure Period. If the Company
cures the Good Reason condition during the Cure Period, Good Reason shall be
deemed not to have occurred.

(o) “Pro Rata Bonus” means a pro rata bonus for an Eligible Employee determined
by multiplying such Eligible Employee’s Bonus Amount by a fraction, the
numerator of which is the number of days from the beginning of such fiscal year
to the Date of Termination, and the denominator of which is 365.

(p) “Severance Period” means the number of months set forth on Schedule A for
which benefits are provided pursuant to Section 4(a)(ii).

(q) “Subsidiary” means any subsidiary of the Company or, from and after the
Change in Control of the Company, any other subsidiaries of the successor to the
Company.

Notwithstanding the foregoing, in the event an Eligible Employee is a party to
an employment agreement with the Company or any of its Subsidiaries that
contains a different definition of any of the defined terms in this Section 2,
the definition set forth in such other agreement shall be applicable to such
Eligible Employee for purposes of this Plan and not the definition included in
this Section 2.

 

SECTION 3. TERM.

This Plan shall be effective during the Change in Control Period; provided,
however, that this initial term of the Plan shall be automatically extended, if
necessary, so that this Plan remains in full force and effect until all payments
required to be made hereunder have been made. References herein to the term of
this Plan shall include the initial term and any additional period for which
this Plan is extended or renewed.

 

3



--------------------------------------------------------------------------------

SECTION 4. SEVERANCE BENEFITS FOLLOWING A CHANGE IN CONTROL.

(a) Eligible Employees. If the Company terminates the employment of an Eligible
Employee other than for Cause or by reason of death or Disability during the
Change in Control Period or an Eligible Employee resigns for Good Reason during
the Change in Control Period, the Company shall pay to such Eligible Employee
the following amounts:

(i) the Accrued Obligations in a lump sum in cash no later than the Date of
Termination; and

(ii) the severance benefits provided in Schedule A; provided however, that the
Employee has executed a Waiver and Release substantially in the form set forth
in Schedule B, and such Waiver and Release has become fully effective.

(b) The Company shall pay the severance benefits in a lump sum in cash within
sixty (60) business days of the Date of Termination; provided further, that the
Company shall provide the Employee with notice of employment termination and
with a copy of the Waiver and Release sufficiently in advance of the Employee’s
Date of Termination to satisfy the consideration period, as applicable, under
the Waiver and Release. All severance benefits provided to an Eligible Employee
pursuant to Section 4(a)(ii) shall be reduced and/or offset by any amounts or
benefits paid to an Eligible Employee to satisfy the federal Worker Adjustment
and Retraining Notification (WARN) Act, 29 U.S.C. § 2101 et seq., as amended,
and any applicable state plant or facility closing or mass layoff law (whether
as damages, as payment of salary or other wages during an applicable notice
period or otherwise).

The mere occurrence of a Change in Control shall not, by itself, be treated as a
termination of an Eligible Employee’s employment under this Plan, nor shall the
mere transfer of an Eligible Employee’s employment between the Company and/or
any of its Subsidiaries, by itself, be treated as a termination under this Plan.

(c) For the Severance Period after the Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, subject to the Eligible Employee’s election of COBRA
continuation, the Company shall continue benefits to the Eligible Employee
and/or the Eligible Employee’s family at least equal to those which would have
been provided to him or them in accordance with the welfare benefit plans,
practices, policies and programs provided by the Company and its Subsidiaries
for medical, vision, and dental benefits to the extent applicable generally to
other peer employees of the Company and its Subsidiaries, as if the Eligible
Employee’s employment had not been terminated and with the same level of monthly
contribution by the Eligible Employee as applicable to other peer employees of
the Company and its Subsidiaries; provided, however, that if the Eligible
Employee becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer provided plan, the
medical and other welfare benefits described herein shall cease. The
continuation coverage under this Section 4(c) shall count towards the obligation
of the Company or a Subsidiary to provide COBRA continuation coverage.

 

4



--------------------------------------------------------------------------------

(d) Cause; Death; Disability; Other Than for Good Reason. If an Eligible
Employee’s employment is terminated for Cause or due to death or Disability
during the Change in Control Period or the Eligible Employee voluntarily
terminates his or her employment with the Company without Good Reason, the
Eligible Employee shall be entitled to only his or her Accrued Obligations
through the Date of Termination.

 

SECTION 5. PARACHUTE PAYMENT.

In the event any payment to any Eligible Employee under this Plan, when combined
with any other compensation payment that is contingent on the Change in Control
of the Company, exceeds in the aggregate the amount that may be deducted by the
Company by reason of the operation of Section 280G of the Code, the amount of
any payment to such Eligible Employee under this Plan shall be reduced to the
maximum amount which can be deducted by the Company.

 

SECTION 6. CONFIDENTIALITY.

An Eligible Employee shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its Subsidiaries, and their respective businesses, which
shall have been obtained by the Eligible Employee during the Eligible Employee’s
employment by the Company or any of its Subsidiaries and which shall not be or
become public knowledge (other than by acts by the Eligible Employee or
representatives of the Eligible Employee in violation of this Plan). After the
Eligible Employee’s Date of Termination, the Eligible Employee shall not,
without the prior written consent of the Company or as may otherwise be required
by law or legal process, communicate or divulge any such information, knowledge
or data to anyone other than the Company and those designated by it.

 

SECTION 7. WITHHOLDING.

Notwithstanding anything in this Plan to the contrary, all payments required to
be made by the Company hereunder to an Eligible Employee or his or her estate or
beneficiaries shall be subject to the withholding of such amounts relating to
taxes as the Company reasonably may determine it should withhold pursuant to any
applicable law or regulation. In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
the payment of taxes and any withholdings as required by law, provided that the
Company is satisfied that all requirements of law affecting its responsibilities
to withhold compensation have been satisfied.

 

SECTION 8. NO DUTY TO MITIGATE.

An Eligible Employee’s payments received hereunder shall be considered severance
pay in consideration of past service and entitlement thereto shall not be
governed by any duty to mitigate damages by seeking further employment.

 

5



--------------------------------------------------------------------------------

SECTION 9. AMENDMENT, SUSPENSION OR TERMINATION.

This Plan may be amended, suspended or terminated at any time by the Board;
provided, however, that, following the Change in Control Date and during the
Change in Control Period, the Board may not amend, suspend or terminate this
Plan in any manner that impairs the rights of participants without the consent
of all Eligible Employees then subject to the Plan.

 

SECTION 10. ADMINISTRATION

The Plan shall be administered by either the Board or the person(s) appointed by
the Board from time to time to administer the Plan (in either case, the
“Administrator”). The Administrator shall have the power and authority to
interpret the terms and provisions of the Plan, to make all determinations it
deems advisable for the administration of the Plan, to decide all disputes
arising in connection with the Plan and to otherwise supervise the
administration of the Plan. All decisions and interpretations of the
Administrator shall be binding on all persons.

 

SECTION 11. GOVERNING LAW.

This Plan shall be governed by the laws of the United States to the extent
applicable and otherwise by the laws of The Commonwealth of Massachusetts,
excluding the choice of law rules thereof.

 

SECTION 12. SEVERABILITY.

If any part of any provision of this Plan shall be invalid or unenforceable
under applicable law, such part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of such provision or the remaining provisions of this Plan.

 

SECTION 13. DISCLAIMER OF RIGHTS.

No provision in this Plan shall be construed to confer upon any individual the
right to remain in the employ or service of the Company or any Subsidiary, or to
interfere in any way with any contractual or other right or authority of the
Company either to increase or decrease the compensation or other payments to any
individual at any time, or to terminate any employment or other relationship
between any individual and the Company. The obligation of the Company to pay any
benefits pursuant to this Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein. The Plan shall in no way be interpreted to require
the Company to transfer any amounts to a third party trustee or otherwise hold
any amounts in trust or escrow for payment to any participant or beneficiary
under the terms of the Plan.

 

SECTION 14. CAPTIONS.

The use of captions in this Plan is for the convenience of reference only and
shall not affect the meaning of any provision of this Plan.

 

6



--------------------------------------------------------------------------------

SECTION 15. NUMBER AND GENDER.

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

 

SECTION 16. SECTION 409A.

It is the intention of the parties that payments or benefits payable under this
Plan not be subject to the additional tax imposed pursuant to Section 409A of
the Code. To the extent such potential payments or benefits could become subject
to such Section, the parties shall cooperate to amend this Plan with the goal of
giving the Eligible Employees the economic benefits described herein in a manner
that does not result in such tax being imposed.

Adopted by the Board of Directors on October 23, 2013.

(Schedules omitted)

 

7